DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 6/8/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objection to claim 1 is withdrawn in view of the appropriate correction filed.  

3.	Claims 2-4 are each objected to as they recite “the flow meter” and thus fail to invoke full and proper antecedent basis to the amended feature of claim 1 of “an air flow meter.”  Appropriate correction can be made by way of amending claims 2-4 to each recite “the air flow meter” where “the flow meter” occurs.

Drawings
4.	The objection to the drawings is withdrawn in view of the appropriate correction filed; the drawings filed 6/8/2021 are accepted by the Examiner.  

Specification
5.	The amendment filed 6/8/2021 to the specification is accepted by the Examiner; the prior objection to the specification for the amendments filed on 12/3/2019 is withdrawn in view of the amendment filed 6/8/2021 removing the added new matter.  

Claim Rejections - 35 USC § 112
6.	The rejections of claim 1, and thus dependent claims 2-12, and claims 5-12, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments filed.  
	The rejection of claim 1, and dependent claims 2-4, under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function is withdrawn in view of the amendments filed.
	The rejections of claims 8 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the corrections filed.  
	 
Claim Interpretation

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“…an opening and closing unit configured to close the cooling hole according to a temperature inside the pack case exceeding a reference temperature” 

	The generic placeholder “unit” is coupled with the italicized functional language.  “Opening and closing” prior to unit is a non-structural modifier that does not have any generally understood structural meaning in the art analogous to the examples cited below in MPEP 2181, lever moving element” or “movable link member.”  Accordingly, the claims is interpreted as means-plus-function language and invokes 112, 6th paragraph.  The portion of the MPEP relied upon for the above analysis and conclusion is cited below with emphasis added:
The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).
A limitation will not invoke 35 U.S.C. 112(f)  if there is a structural modifier that further describes the term "means" or the generic placeholder. For example, although a generic placeholder like "mechanism" standing alone may invoke 35 U.S.C. 112(f)  when coupled with a function, it will not invoke 35 U.S.C. 112(f)  when it is preceded by a structural modifier (e.g., "detent mechanism"). Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786 (holding that the term "detent mechanism" did not invoke 35 U.S.C. 112, sixth paragraph because the structural modifier "detent" denotes a type of structural device with a generally understood meaning in the mechanical arts). 
By contrast, a generic placeholder (e.g., "mechanism," "element," "member") coupled with a function may invoke 35 U.S.C. 112(f)  when it is preceded by a non-structural modifier that does not have any generally understood structural meaning in the art (e.g., "colorant selection mechanism," "lever moving element," or "movable link member"). See Massachusetts Inst. of Tech., 462 F.3d at 1354, 80 USPQ2d at 1231 (The claim recited use of a colorant selection mechanism, to which the court performed a means-plus-function analysis under pre-AIA  35 U.S.C. 112, sixth paragraph. The court held that the term "colorant selection", which modifies the generic term "mechanism", was not defined in the specification, had no dictionary definition, nor any generally understood meaning in the art, the term does not connote sufficient structure to a person of ordinary skill in the art to avoid pre-AIA  35 U.S.C. 112, sixth paragraph treatment.); Mas-Hamilton, 156 F.3d at 1214-1215, 48 USPQ2d at 1017; see also Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir. 2015) (determining that "[t]he prefix ‘distributed learning control’ does not impart any structural significance to the term [‘module’]").
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 

    PNG
    media_image1.png
    110
    347
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
8.	The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2009/0234532) in view of Lee (US 2013/0071706) is withdrawn in view of the amendments provided.

9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0071706) in view of Bourgeois et al. (US 2012/0155025).
	Regarding claim 1, Lee teaches a battery pack 1 comprising: 
at least one battery module provided with a plurality of battery cells (“at least one battery cell”);
a housing 150 (“pack case”) configured to accommodate the battery modules and cells and having a cooling hole formed therethrough (illustrated in Fig. 3);
the housing 150 (“pack case”) including an inlet I and an outlet O for air, and an inlet opening and closing device 151 disposed in the inlet that is configured to close the inlet opening/cooling hole when the temperature measuring sensor measures an interior temperature of the battery pack equals or exceeds a predetermined temperature (abstract; P10, 41 not limited to full disclosure):

    PNG
    media_image2.png
    93
    351
    media_image2.png
    Greyscale


Figure 3 is reproduced below for convenience:

    PNG
    media_image3.png
    406
    635
    media_image3.png
    Greyscale

Lee fails to disclose an air flow meter is provided at an outer side of the housing 150 (“pack case”) and disposed adjacent to the cooling hole as claimed.  In the same field of endeavor, Bourgeois teaches analogous art of a thermal management system for energy storage devices 322 including batteries (P2, 4, 44) in which there exists at least one electronic device/battery 222, a housing 258 (“a pack case”) configured to accommodate the at least one electronic device/battery 222 and having a cooling hole (intrinsically part of inlet port 210), and an air flow sensor 332 (“air flow meter”) provided at an outer side of the housing 258 (“pack case”) and disposed adjacent to the cooling hole (intrinsically part of inlet port 210) (Figs. 2-4; P24-31, 45-48).  Bourgeois teaches that with the use of flow sensor 332 (“air flow meter”), the mass flow rate of the first air flow 262 can be independently monitored and controlled via a control component 302 for processing and subsequent action including adjusting the mass flow rate of the first air flow 262 (P29-31; not limited to full disclosure).  
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143, Exemplary Rationale A).
Regarding claim 2, modified Lee teaches the flow sensor 332 (“air flow meter”) that is capable of sensing the flow of air as detailed above.  The functional wherein statement of claim 2 (“…wherein the [air] flow meter senses flow of air from inside of the pack case to outside of the pack case…”) does not add any further structural requirements of the apparatus claim, wherein “It has been held many times that apparatus claims must be distinguished from the prior art by a definite recital of structure” (quoting In re Lippold, 176 F.2d 932, 37 C.C.P.A., Patents, 713 General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364, 58 S.Ct. 899, 82 L.Ed. 1402; Application of Griswold, 152 F.2d 1014, 33 C.C.P.A., Patents, 799; In re Stattmann, 146 F.2d 290, 32 C.C.P.A., Patents, 813, and In re Carr, 120 F.2d 386, 28 C.C.P.A., Patents 1240).  All of the definite structure recited is met by Lee in view of Bourgeois. 
See also the following case law that supports this position:
The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). 

The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 

[That [functional] wherein statement, however, does not define any structure and accordingly cannot serve to distinguish claims 10 and 11, which are not process claims, from the reference.” In re Mason, 244 F.2d 733, 44 C.C.P.A. 937, 114 USPQ 127 (CCPS 1957.

The statement in the claims is entirely functional and since the claims are not drawn to method but to structure, in order to be patentable they must distinguish from the prior art by structural limitations.  In re Stattmann, 146 F.2d 290, 32 C.C.P.A., Patents, 813.

Regarding claim 3, modified Lee teaches the flow sensor 332 (“air flow meter”) as detailed above.  The functional wherein statement of claim 3 of “wherein the flow meter generates an alarm when the flow meter senses the flow of air is blocked” is entirely functional and does not add any further structural requirements to the claim, wherein “It has been held In re Lippold, 176 F.2d 932, 37 C.C.P.A., Patents, 713 which further cites the following case law:  General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364, 58 S.Ct. 899, 82 L.Ed. 1402; Application of Griswold, 152 F.2d 1014, 33 C.C.P.A., Patents, 799; In re Stattmann, 146 F.2d 290, 32 C.C.P.A., Patents, 813, and In re Carr, 120 F.2d 386, 28 C.C.P.A., Patents 1240).  See also the additional case law cited in claim 2 that supports this feature.  All of the definite structure recited is met by Lee in view of Bourgeois.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0071706) in view of Bourgeois et al. (US 2012/0155025) as applied to at least claim 1 above, and further in view of Yoon et al. (US 2009/0234532).  Claim 3 is also alternatively rejected under this heading.
	Regarding claim 4, Lee as modified by Bourgeois fails to disclose an alarm device configured to generate an alarm when the flow sensor 332 (“air flow meter”) senses the flow of air is blocked.  Modified Lee (Bourgeois) does teach that air flow sensor 332 (“air flow meter”) is connected to a control device 302, and that a filter can be employed to prevent particulate or other foreign matter from passing into the housing 258 (“pack case”) at inlet port 210 (P26; claim 22).  
	In the same field of endeavor, Yoon teaches analogous art of a battery pack 5 comprising a control unit 9a connected to a flux sensor 10 sensing air flow (“air flow meter”) provided at an outer side of the pack and disposed adjacent to the intrinsic cooling hole, and a notifying means (“an alarm device”) is connected to the control unit that notifies an operator or user of a non-mounted state or replacement time of the air filter 6 (P16), wherein the notifying means (“an alarm”) may be a display lamp or speaker (P19), and notifies the user when it is time to replace 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ a notifying means (“an alarm device”) of a display lamp or speaker that is configured to generate an alarm when the air flow sensor 332 (“air flow meter”) senses the flow of air is blocked as taught by Yoon to the system of modified Lee in order to achieve the predictable result of notifying the user that the flow of air is blocked due to a lot of dust adhered to the air filter.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143, Exemplary Rationale A).
Regarding claim 3, the functional limitation as claimed in claim 3 is a known function as detailed above in the rejection of claim 4 (incorporated in its entirety and not repeated here), wherein claim 3 is alternatively rejected under this heading given the flow meter in the detailed configuration above (indirectly) generates an alarm when the flow meter senses that the flow of air is blocked as claimed.
Allowable Subject Matter
11.	Claim 5, and thus dependent claims 6-8, and claim 9, and thus dependent claims 10-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the specified opening and closing unit with the structural limitations set forth in either of claims 5 or 9 in the construct presented in claim 1.  While thermally actuated valves (the type of valve claimed in claims 5 and 9) including those that employ a bimetal are known in the general state of the prior art of valves, it is the position of the Examiner that the prior references cited to meet at least claim 1 did not contemplate the use of a thermally actuated valve as set forth in claim 5 or 9 for the opening and closing member.  Instead, the prior art to Lee as cited above teaches a valve operated by a controller for the opening and closing unit.  Other notable art in the field of battery packs with opening and closing units is cited below; however, none provides the necessary teaching, suggestion, or motivation to arrive at the structural configuration set forth in either of claim 5 or 9 in combination with 1.  To attempt to replace the opening and closing member of Lee (or the references cited below) with a thermally actuated valve as set forth in claim 5 or 9 would be an improper hindsight rejection, wherein said features present a battery pack with an opening and closing unit that does not require a further entity (controller) to operate the valve preventing an advantageous system that is simpler and more cost effective that was not envisioned by the prior art.  

Fujiwara et al. (JP 2016-201333) (machine translation and copy thereof provided by Applicant) teaches: 
    PNG
    media_image4.png
    158
    630
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    262
    658
    media_image5.png
    Greyscale

                    
    PNG
    media_image6.png
    251
    363
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    264
    322
    media_image7.png
    Greyscale

	Warner et al. (US 6,372,378) teaches a battery pack with a cooling hole 40 formed therethrough and a bimetallic cover 44 (“opening and closing member”) configured to open or close the cooling hole according to a temperature change inside the pack case (full disclosure).
Kimura et al. (US 2004/0061480); Jaura et al. (US 7,172,831); Alkemade et al. (US 9,093,728); Larsen et al. (US 9,261,926); Rawlinson (US 2015/0171486); and Janarthanam et al. (US 2015/0333379) are each related to various configuration of opening and closing members that open or close a cooling hole that is part of a battery pack case according to a temperature change inside the pack case.
	Accordingly, none of the prior art meets the features presented with the amendment of “opening and closing member” to “opening and closing unit” and thus the combined and amended features would be allowable if presented. 

12.	Claims 13 and 14 are allowed.  For similar reasons as stated above, the structure presented in independent claim 13 is not met by the prior art.

Response to Arguments
13.	Applicant's arguments filed 6/8/2021 have been fully considered.  Applicant’s remarks and arguments are reproduced below, wherein a subsequent Examiner response section is provided that is respectfully submitted.
	1)  Examiner Interview Summary (Applicant-Initiated Interview)
	The courtesies extended to Applicant’s representative during the interview on May 25, 2021, are acknowledged with appreciation. During the interview, the prior art and pending claims were discussed, along with possible amendments to the claims. The Examiner agreed that the prior art does not disclose a vent that closes with increasing temperature as now recited in the claims. The claims have been amended as discussed during the interview, and are believed to place the application into condition for allowance. Accordingly, reconsideration and allowance of the present application are respectfully requested.
	
Response:  Respectfully, the Examiner did not agree during the interview that the prior art “does not disclose a vent that closes with increasing temperature as now recited in the claims.”  The interview did not allow for time to discuss the prior art or rejection under 35 st rejection and 112/f interpretation (noted in the Interview Summary), wherein no specific agreement was reached with respect to these issues (or the non-discussed prior art).
	The feature is explicitly taught by the secondary reference previously applied of Lee (US 2013/0071706), now utilized in the rejection of record as a primary reference.  Lee teaches an inlet opening and closing device 151 (“opening and closing unit”) disposed in the inlet (cooling hole) that is configured to close the inlet opening/cooling hole when the temperature measuring sensor measures an interior temperature of the battery pack equals or exceeds a predetermined temperature (abstract; P10, 41 not limited to full disclosure):

    PNG
    media_image2.png
    93
    351
    media_image2.png
    Greyscale

The Examiner does agree; however, with the arguments presented on pages 11-12 of the response that a person of ordinary skill in the art would not modify Yoon with the opening and closing unit of Lee configured to close the cooling hole according to a temperature change inside the battery pack case exceeding a reference temperature presented in the amended claim given Yoon does the opposite and increases the air flow when the temperature rises to address the issue of the battery cells not being in a normal temperature range such that the temperature of the battery pack reaches a normal temperature (P4).  If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).  Accordingly, the rejection has been withdrawn in view of the 


Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729